Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 10, 2021 has been entered.  Claims 1-5 and 8-12 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Monson et al. (U.S. Patent 3,009,205) in view of JP 2012-000592 (and its translation as provided by Applicant in the IDS filed September 5, 2021).
Monson discloses and illustrates an apparatus for producing metal powder by the
interaction of liquid metal and atomizing gas emanating from a plurality of holes. The location where this occurs can be identified as a “spray chamber’. The prior art includes a “plurality of spray nozzles” 10 that spray the metal into such a chamber and allow it to flow downward into the chamber, and atomizing nozzles or pipes 12 with apertures or orifices 14 (i.e. “a plurality of jet holes”) that permit emission of jets of atomizing fluid that collide with the melted metal.

a) Monson col. 1, Il. 65-66 indicates that the metal to be flowed through the liquid nozzles may be provided by any suitable equipment such as a crucible. Further, in order for such metal to enter those nozzles from the crucible, the crucible must have some hole or opening to allow the metal to do so.
b) JP ‘592 is likewise directed to an apparatus for producing metal powder by the
interaction of liquid metal and atomizing gas emanating from a plurality of holes, i.e. JP ‘592 is in a similar field of endeavor as Monson.  JP ‘592 indicates it was known in the art, at the time of filing of the present invention, to construct such an apparatus with an arrangement of gas-jet nozzles and liquid metal nozzle as claimed.  Specifically, with reference to Fig. 1 of JP ‘592, molten metal flows through a nozzle P which is located between high pressure gas chambers GR (i.e. “on an inner surface side of the spray chamber”) and directs the metal to the center of a circle formed by a circular arrangement of spray nozzles AN which emit an atomizing gas.  In other words, the spray nozzles do not overlap the metal nozzle P.  
Thus, the teachings of JP 2012-000592 would have suggested to one of ordinary skill in the art an arrangement of the orifices of the atomizing nozzles in Monson et al. in accord with what is presently claimed.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Monson et al. in view of JP 2012-000592, as above, and further in view of Lubanska (U.S. Patent 3,663,206).
Neither Monson nor JP ‘592 disclose any specific embodiment of their respective apparatuses that involve differing parameters of the nozzles as required by the instant claims.  However, i) both Monson and JP ‘592 indicate that one can adjust the angle of the atomizing fluid orifices (i.e. the “jet hole angles” of the instant claims); see, for instance, the paragraph overlapping columns 2-3 of Monson, or para. [0019] of JP ‘592, and ii) Monson col. 3, ll. 10-20 indicate that results obtained with the prior art apparatus are dependent upon a number of parameters, including the atomizing fluid pressure, the size, number and spacing of holes, or the angle at which an atomizing jet issues from the holes.  Lubanska is directed to producing metal powder via the interaction of a falling stream of liquid metal with atomizing gases emanating from a plurality of holes, i.e. Lubanska is in a similar field of endeavor as Monson and JP ‘592. Lubanska discloses an embodiment in which the angles (i.e. jet hole angles) at which two separate sets of nozzles emit atomizing fluid differ; see Lubanska col. 3, Il. 36-50. Therefore, the disclosure of Monson et al., combined with those of JP 2012-000592 and  Lubanska,would have at least fairly suggested an apparatus as presently claimed to one of ordinary skill in the art.

			Allowable Subject Matter
Claims 3-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 

Additional Prior Art
The remainder of the art cited on the attached PTO-SB/08 form is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	January 27, 2022